Citation Nr: 0533067	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a status post L5-S1 laminectomy with a herniated disc 
from March 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had approximately 21 years of active service from 
February 1979 to November 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  The 
transcript is associated with the claims folder.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran disagreed with an April 2002 rating decision, 
which granted service connection for a back disorder and 
assigned a 10 percent disability rating from December 1, 
1999.  By rating decision dated in October 2003, the RO 
granted a temporary 60 percent rating from January 13, 2002 
to January 20, 2002, a temporary 100 percent rating from 
January 21, 2002 to February 28, 2002, and continued the 
veteran's 10 percent rating from March 1, 2002.  Where a 
veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  As a result, this 
issue remains before the Board.  Furthermore, in his 
September 2005 testimony, the veteran clarified that he was 
only appealing the current 10 percent rating from March 1, 
2002 to the present.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  Since March 1, 2002, the veteran's back disorder has been 
manifested by incapacitating episodes having a total duration 
of 15 days during the past 12 months and some limitation of 
motion.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating from March 1, 
2002 for status post L5-S1 laminectomy for herniated disc 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5015-5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a Diagnostic Code 5235-5243 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected back disorder 
is more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2005).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

The veteran's back disorder is potentially subject to 
functional loss in addition to the level of disability 
provided by the appropriate diagnostic codes.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The veteran's back disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5243-5242 (2005), as 10 
percent disabling.  During the pendency of this appeal, 
multiple revisions were made to the Schedule for Rating 
Disabilities for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 
5235 to 5243).

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- September 23, 2002 and the pre- and 
post- September 26, 2003 rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  If it is determined that the 
new criteria is more favorable, the new criteria may not be 
applied for the period prior to the revision. See VAOPGCPREC 
3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) 
(West 2002), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.

Prior to September 23, 2002, postoperative, cured 
intervertebral disc syndrome warranted a zero disability 
rating, mild intervertebral disc syndrome warranted a 10 
percent disability rating, moderate with recurring attacks 
warranted a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warranted a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warranted a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warranted a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).  The normal ranges of motion of 
the thoracolumbar spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in 
left and right lateral flexion, and 0 to 30 degrees in left 
and right rotation.  38 C.F.R. § 4.71a, Plate V, Range of 
Motion of Cervical and Thoracolumbar Spine (2005).

Other potentially applicable diagnostic codes under the pre- 
September 26, 2003 criteria include as follows:  DC 5295 
provides that a 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003) (effective prior to September 26, 2003).

DC 5292 provides a 10 percent rating for a slight lumbar 
spine limitation of motion and a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

Evidence relevant to the current level of severity of the 
veteran's back disorder includes the reports of three VA 
examination conducted in February 2002, February 2003, and 
November 2003.  During the February 2002 examination, the 
veteran complained of low back pain since 1985.  In January 
2002, he suffered an acute attack of his back and was 
bedridden.  At that time, he underwent a left hemilaminotomy 
with removal of central disc protrusion.  He was still in the 
rehabilitative phase at the time of this examination.  On 
physical examination, it was reported that the veteran could 
complete 80 degrees of forward flexion, 30 degrees of 
backward extension, 45 degrees of bilateral lateral bending, 
and 60 degrees of bilateral rotary extension.  Straight leg 
raising was negative at 90 degrees in the sitting position 
and knee and ankle jerks were 2+.  There were no pathologic 
reflexes and the veteran was able to walk on his heels and 
toes.  The impression was status post L5-S1 hemilaminectomy 
for chronic herniated disc.  

During the February 2003 VA examination the veteran stated 
that, so far, he had missed 5 days of work due to back pain.  
On physical examination, it was reported that the veteran 
could complete 80 degrees of forward flexion, 25 degrees of 
backward extension, and right and left bending to 40 degrees 
with minimal pain.   Straight leg raising was negative at 60 
degrees lying down.  The veteran was able to stand on his 
toes and ankles and there was no loss of extension power in 
the ankles or toe areas on sitting.  He therefore had 
approximately 30 degrees loss of range of motion due to pain 
in the low back area with no incoordination, and no fatigue 
or weakness of the back musculatures.  X-ray examination 
revealed a normal lumbosacral spine.     

During the November 2003 VA examination the veteran reported 
that in January 2003 he veteran suffered an acute attack for 
which he was bedridden for five days.  He also stated that he 
did not have any other severe attacks like that but that he 
has missed 15 days of work this year because of one to two 
day attacks where he has been essentially bedridden for two 
days at a time.  The veteran reported that this has happened 
approximately three times since January 2003.  On physical 
examination, it was reported that the veteran could complete 
70 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of right bending, and 45 degrees of 
full left bending.  Rotation was 70 degrees bilaterally 
without pain.  On laying down, his straight leg raising test 
on the left side was down to 80 degrees but gave him some 
back pain on the left and it would go to 80 degrees on the 
right with minimal pain.  There was no evidence of muscle 
spasm.  

Also of record are VA medical records dated from February 
2003 to July 2003 and private treatment records dated from 
July 2001 to February 2005.  These records show complaints of 
a treatment for low back pain.  In particular, a January 2003 
private treatment record shows that the veteran was unable to 
work from January 6th to January 13, 2003 due to his back 
disorder.  Furthermore, VA medical records show the veteran 
complained of back pain again in February, May, and July 
2003.          

Given the evidence of record, the Board finds that the 
veteran's low back disorder more nearly approximates the 
criteria for a 20 percent rating.  During the November 2003 
VA examination the veteran stated that he missed 15 days of 
work in 2003 where he had been essentially bedridden for two 
days at a time.  As was stated earlier, a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  The Board 
notes that 15 days is more than two weeks.  Thus, in light of 
the evidence as noted above, the Board concludes that the 
veteran's back disorder is productive of impairment 
warranting the higher evaluation of 20 percent under DC 5243.

As for the potential for a yet higher rating, the Board notes 
that there is no evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Thus, a 40 percent rating under 
DC 5243 is not warranted.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  The evidence does not show recurring 
attacks with intermittent relief to warrant a 40 percent 
disability rating under the pre-September 23, 2002 DC 5293.  
The evidence also doesn't show incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months to warrant a 40 percent 
disability evaluation under the criteria in effect from 
September 23, 2002 to September 25, 2003.  There is no 
evidence of severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, and, there is 
no evidence of severe lumbar spine limitation of motion to a 
warrant a 40 percent rating under the pre- September 25, 2003 
criteria.  Finally, the veteran's range of motion does not 
meet the criteria for a 40 percent rating under the post- 
September 25, 2003 General Rating Formula for Diseases and 
Injuries of the Spine as the veteran's forward flexion is 
more than 30 degrees.  Thus, under both the old and the new 
criteria, a disability rating higher than 20 percent for the 
veteran's low back disorder is not warranted.  

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  There is no 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion.  Thus, the provisions of DeLuca are not 
for application in this case.  Also, with regard the 
veteran's complaints of pain and his testimony before the RO, 
it is important for the veteran to understand that without 
taking into consideration the difficulties he has indicated 
he has, the current evaluations could not be justified. 

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with his back that would 
render the regular rating standards inapplicable.  For this 
reason, the record does not provide a basis for referral of 
the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record, a 
disability rating greater than 20 percent for the veteran's 
back disorder is not warranted.  38 C.F.R. § 4.7 (2005).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2001.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
his claim was being denied, and of the evidence that was 
lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating of 20 percent for status post L5-S1 
laminectomy for herniated disc is granted from March 1, 2002, 
subject to the regulations governing the award of monetary 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


